Field, J., delivered the opinion of the Court
Terry, C. J., and Baldwin, J., concurring.
The statute requires, in general terms, claims against the estates of deceased persons to be presented to the executor or administrator within ten months after the publication of notice for the presentation of claims, and if allowed, to be then presented to the Probate Judge for his approval; but provides that where the executor or administrator is himself a creditor, the presentation shall be made to the Probate Judge in the first instance. The only difference between the claims of an executor or administrator, and those of other creditors, is that the latter must be presented to both the executor or administrator and the Probate Judge, and the former only to the Judge. It would, indeed, be a useless provision to require the executor or administrator to allow his own claim. We are of opinion that the period within *483which the presentation must be made is the same in both classes of claims, and for want of such presentation by the executor within the ten months, his claim was properly disallowed.
Judgment affirmed.